EXHIBIT 10.129

CHARLES & COLVARD, LTD.

2008 STOCK INCENTIVE PLAN

Special Committee Restricted Stock Award Agreement

THIS AGREEMENT (together with Schedule A, attached hereto, the “Agreement”),
made effective as of February 23, 2009 (as defined below, the “Grant Date”),
between CHARLES & COLVARD, LTD., a North Carolina corporation (the
“Corporation”), and                 , an Employee, Director or Independent
Contractor of the Corporation or an Affiliate (the “Participant”);

R E C I T A L S:

In furtherance of the purposes of the Charles & Colvard, Ltd. 2008 Stock
Incentive Plan, as it may be hereafter amended and/or restated (the “Plan”), and
in consideration of the services of the Participant and such other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Corporation and the Participant hereby agree as follows:

1. Incorporation of Plan. The rights and duties of the Corporation and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall govern. Unless
otherwise defined herein, capitalized terms in this Agreement shall have the
same definitions as set forth with the Plan.

2. Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this Section 2:

The “Participant” is ___________________________.

The “Grant Date” is ___________________________.

The “Restriction Period” is the period beginning on the Grant Date and ending on
such date or dates and satisfaction of such conditions as described in Schedule
A, which is attached hereto and expressly made a part of this Agreement.

The number of shares of common stock of the Corporation (the “Common Stock”)
subject to the Restricted Stock Award granted under this Agreement shall be
shares (the “Shares”).

3. Grant of Restricted Stock Award. Subject to the terms of this Agreement and
the Plan, the Corporation hereby grants to the Participant a Restricted Stock
Award (the “Award”) for that number of Shares of Common Stock as is set forth in
Section 2. The Participant expressly acknowledges that the terms of Schedule A
shall be incorporated herein by reference and shall constitute part of this
Agreement.

4. Vesting and Earning of Award. Subject to the terms of the Plan, the Award
shall be deemed vested and earned upon such date or dates, and subject to such
conditions, as are described in this Agreement, including but not limited to the
terms of Schedule A, attached hereto. The Administrator has sole authority to
determine whether and to what degree the Award has vested and is payable and to
interpret the terms and conditions of this Agreement and the Plan.

 

Special Committee Award



--------------------------------------------------------------------------------

5. Effect of Change of Control.

(a) In the event of a Change of Control (as defined in the Plan), the Award, if
outstanding as of the date of such Change of Control, shall become fully vested,
whether or not then otherwise vested.

(b) Notwithstanding the foregoing, in the event that a Change of Control event
occurs, the Administrator may, in its sole and absolute discretion, determine
that the Award shall not vest on an accelerated basis, if the Corporation or the
surviving or acquiring corporation, as the case may be, shall have taken such
action, including but not limited to the assumption of Awards granted under the
Plan or the grant of substitute awards (in either case, with substantially
similar terms or equivalent economic benefits as Awards granted under the Plan),
as the Administrator determines to be equitable or appropriate to protect the
rights and interests of Participants under the Plan. For the purposes herein, if
the Committee is acting as the Administrator authorized to make the
determinations provided for in this Section 5(b), the Committee shall be
appointed by the Board of Directors, two-thirds of the members of which shall
have been Directors of the Corporation prior to the Change of Control event.

(c) The Administrator shall have full and final authority, in its discretion, to
determine whether a Change of Control of the Corporation has occurred, the date
of the occurrence of such Change of Control and any incidental matters relating
thereto.

6. Termination of Employment or Service. The Award shall vest as provided in
Section 4, Section 5 and/or Schedule A herein, without regard to the
Participant’s continued service as a member of the Board of Directors. Without
limiting the effect of the foregoing, the parties expressly acknowledge and
agree that the Award shall vest on the earliest of the dates provided under
Section 4, Section 5 and/or Schedule A herein and that the Participant is not
required to remain in service as a Director as a condition to vesting.

7. Settlement of Award. The Award shall be payable in whole shares of Common
Stock.

8. No Right of Employment or Service. Neither the Plan, the grant of the Award,
Agreement nor any other action related to the Plan shall confer upon the
Participant any right to continue in the employment or service of the
Corporation or an Affiliate or interfere with the right of the Corporation or an
Affiliate to terminate the Participant’s employment or service at any time.

9. Nontransferability of Award and Shares. The Award shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession. The designation of a beneficiary in accordance
with the Plan does not constitute a transfer. The Participant shall not sell,
transfer, assign, pledge or otherwise encumber the Shares subject to the Award
(except as provided in Section 13 herein) until the Restriction Period has
expired and all conditions to vesting and transfer have been met.

 

2



--------------------------------------------------------------------------------

10. Superseding Agreement. This Agreement supersedes any statements,
representations or agreements of the Corporation with respect to the grant of
the Award, any other equity-based awards or any related rights, and the
Participant hereby waives any rights or claims related to any such statements,
representations or agreements. This Agreement does not supersede or amend any
confidentiality agreement, nonsolicitation agreement, noncompetition agreement,
employment agreement or any other similar agreement between the Participant and
the Corporation, including, but not limited to, any restrictive covenants
contained in such agreements.

11. Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
North Carolina, without regard to the conflict of laws provisions of any state,
and in accordance with applicable federal laws of the United States.

12. Amendment and Termination; Waiver. Subject to the terms of the Plan and this
Section 12, this Agreement may be amended, altered, suspended or terminated only
by the written agreement of the parties hereto. Notwithstanding the foregoing,
the Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
Applicable Laws or changes to Applicable Laws (including but in no way limited
to Code Section 409A and federal securities laws). The waiver by the Corporation
of a breach of any provision of the Agreement by the Participant shall not
operate or be construed as a waiver of any subsequent breach by the Participant.

13. Certificates for Shares; Rights as Shareholder. Unless the Administrator
determines otherwise, upon issuance of a certificate or certificates for the
Shares (or, in the case of uncertificated shares, other written evidence of
ownership in accordance with Applicable Laws), the Participant shall have voting
rights, dividend rights and other rights as a shareholder with respect to the
Shares. Unless the Administrator determines otherwise, a certificate or
certificates for Shares subject to the Award (or, in the case of uncertificated
shares, other written evidence of ownership in accordance with Applicable Laws)
shall be issued in the name of the Participant as soon as practicable after the
Award has been granted. Notwithstanding the foregoing, the Administrator may
require that (a) the Participant deliver the certificate(s) (or other written
instruments) for the Shares to the Administrator or its designee to be held in
escrow until the Award vests (in which case the Shares will be released to the
Participant) or is forfeited (in which case the Shares shall be returned to the
Corporation); and/or (b) the Participant deliver to the Corporation a stock
power (or similar instrument), endorsed in blank, relating to the Shares subject
to the Award that are subject to forfeiture.

14. Withholding; Tax Matters.

(a) The Participant acknowledges that the Corporation shall require the
Participant to pay the Corporation in cash the amount of any local, state,
federal, foreign or other tax or other amount required by any governmental
authority to be withheld and paid over by the Corporation to such authority for
the account of the Participant, and the Participant agrees, as a condition to
the grant of the Award and delivery of the Shares or any other benefit, to
satisfy such obligations. Notwithstanding the foregoing, the Administrator may
establish procedures to permit the Participant to satisfy such obligations in
whole or in part, and any other local, state, federal, foreign or other income
tax obligations relating to the Award, by electing (the “election”) to have the
Corporation withhold shares of Common Stock from the Shares to which the
Participant is entitled. The number of Shares to be withheld shall have a Fair
Market Value as of the date that the amount of tax to be withheld is determined
as nearly equal as possible to (but not exceeding) the amount of such
obligations being satisfied. Each election must be made in writing to the
Administrator in accordance with election procedures established by the
Administrator.

 

3



--------------------------------------------------------------------------------

(b) The Participant acknowledges that the Corporation has made no warranties or
representations to the Participant with respect to the tax consequences
(including, but not limited to, income tax consequences) related to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Corporation or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant of the Award and/or the acquisition or disposition
of the Shares subject to the Award and that the Participant has been advised
that he or she should consult with his own attorney, accountant, and/or tax
advisor regarding the decision to enter into this Agreement and the consequences
thereof. The Participant also acknowledges that the Corporation has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.

15. Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of the Agreement by
the Administrator and any decision made by it with respect to the Agreement is
final and binding.

16. Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in this Agreement or the Plan shall be in writing and shall
be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notices shall be directed, if to the
Participant, at the Participant’s address indicated by the Corporation’s records
(or at such other address as may be designated by the Participant in a manner
acceptable to the Administrator), or if to the Corporation, at the Corporation’s
principal office, attention Chief Financial Officer, Charles & Colvard, Ltd.

17. Severability. If any provision of the Agreement shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

18. Restrictions on Award and Shares. The Corporation may impose such
restrictions on the Award, the Shares and/or any other benefits underlying the
Award as it may deem advisable, including without limitation restrictions under
the federal securities laws, the requirements of any stock exchange or similar
organization and any blue sky, state or foreign securities laws applicable to
such securities. Notwithstanding any other provision in the Plan or the
Agreement to the contrary, the Corporation shall not be obligated to issue,
deliver or transfer shares of Common Stock, make any other distribution of
benefits, or take any other action, unless such delivery, distribution or action
is in compliance with all Applicable Laws (including but not limited to the
requirements of the Securities Act). The Corporation will be under no obligation
to register shares of Common Stock or other securities with the Securities and
Exchange Commission or to effect compliance with the exemption, registration,
qualification or listing requirements of any state or foreign securities laws,
stock exchange or similar organization, and the Corporation will have no
liability for any inability or failure to do so. The Corporation may cause a
restrictive legend or legends (including but in no way limited to any legends
that may be necessary or appropriate pursuant to Section 13 herein) to be

 

4



--------------------------------------------------------------------------------

placed on any certificate for Shares issued pursuant to the Award in such form
as may be prescribed from time to time by Applicable Laws or as may be advised
by legal counsel. Further, the Administrator may delay the right to receive or
dispose of shares of Common Stock (or other benefits) upon settlement of the
Award at any time when the Administrator determines that allowing issuance of
Common Stock (or distribution of other benefits) would violate any federal or
state securities laws, and the Administrator may provide in its discretion that
any time periods to receive shares of Common Stock (or other benefits) subject
to the Award are tolled during a period of suspension.

19. Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

20. [Reserved.]

21. Rules of Construction. Headings are given to the Sections of this Agreement
solely as a convenience to facilitate reference. The reference to any statute,
regulation or other provision of law shall be construed to refer to any
amendment to or successor of such provision of law unless the Administrator
determines otherwise.

22. Successors and Assigns. The Agreement shall be binding upon the Corporation
and its successors and assigns, and the Participant and his or her executors,
administrators and permitted transferees and beneficiaries.

23. Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement (and taking into account any Code Section 409A considerations), the
Corporation may at any time reduce the amount of any distribution or benefit
otherwise payable to or on behalf of the Participant by the amount of any
obligation of the Participant to the Corporation or an Affiliate that is or
becomes due and payable (including, but in no way limited to, any obligation
that may arise under Section 304 of the Sarbanes-Oxley Act of 2002).

24. Forfeiture of Shares and/or Gain from Shares.

(a) Notwithstanding any other provision of this Agreement, if, at any time
during the Participant’s employment with or service to the Corporation or an
Affiliate or during the 12-month period following termination of employment or
service for any reason (regardless of whether such termination was by the
Corporation or the Participant, and whether voluntary or involuntary), the
Participant engages in a Prohibited Activity (as defined herein), then (A) the
Award shall immediately be terminated and forfeited in its entirety, (B) any
Shares, regardless of whether such Shares are vested or unvested, shall
immediately be forfeited and returned to the Corporation (without the payment by
the Corporation of any consideration for such Shares), and the Participant shall
cease to have any rights related thereto and shall cease to be recognized as the
legal owner of such Shares, and (C) any Gain (as defined herein) realized by the
Participant with respect to any Shares shall immediately be paid by the
Participant to the Corporation.

 

5



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, a “Prohibited Activity” shall mean (i) the
Participant’s solicitation or assisting any other person in so soliciting,
directly or indirectly, of any customers, suppliers, vendors or other service
providers to or of the Corporation or any Affiliate within the United States
that the Participant learned confidential information about or had contact with
through his employment or other service with the Corporation or an Affiliate
within the United States for the purpose of inducing that customer, supplier,
vendor or other service provider to terminate or alter his or its relationship
with the Corporation or an Affiliate; (ii) the Participant’s inducement,
directly or indirectly, of any employees or service providers to terminate their
employment with or service to the Corporation or an Affiliate for the purpose of
performing services for, assisting, advising or otherwise supporting any
business which is competitive with the business of the Corporation or an
Affiliate; (iii) the Participant’s violation of any noncompetition,
nonsolicitation or confidentiality restrictions or other restrictive covenants
applicable to the Participant; (iv) the Participant’s violation of any of the
Corporation’s policies, including, without limitation, the Corporation’s insider
trading policies; (v) the Participant’s violation of any material (as determined
by the Administrator) federal, state or other law, rule or regulation; (vi) the
Participant’s disclosure or other misuse of any confidential information or
material concerning the Corporation or an Affiliate (except as otherwise
required by law or as agreed to by the parties herein); (vii) the Participant’s
dishonesty in a manner that negatively impacts the Corporation in any way;
(viii) the Participant’s refusal to perform his duties for the Corporation or an
Affiliate; (ix) the Participant’s engaging in fraudulent conduct; or (x) the
Participant’s engaging in any conduct that is or could be materially damaging to
the Corporation or its Affiliates without a reasonable good faith belief that
such conduct was in the best interest of the Corporation or any of its
Affiliates. The Administrator shall have sole and absolute discretion to
determine if a Prohibited Activity has occurred.

(c) For purposes of this Agreement, “Gain” shall mean, unless the Administrator
determines otherwise, an amount equal to (i) the greater of (A) the Fair Market
Value per share of the Shares (or portion thereof) at the time of grant; (B) the
Fair Market Value Per Share of the Shares (or portion thereof) at the time of
vesting; or (C) the disposition price per Share of any Shares sold or disposed
at the time of disposition multiplied by (ii) the number of Shares sold or
disposed of.

(d) Notwithstanding the provisions of Section 24(a) herein, the waiver by the
Corporation in any one or more instances of any rights afforded to the
Corporation pursuant to the terms of Section 24(a) herein shall not be deemed to
constitute a further or continuing waiver of any rights the Corporation may have
pursuant to the terms of this Agreement or the Plan (including, but not limited
to, the rights afforded the Corporation in Section 23 herein).

(e) The Corporation and the Participant hereby expressly agree that,
notwithstanding the other provisions of this Section 24, if the Participant has
entered into an employment agreement, consulting agreement or other agreement
containing noncompetition, nonsolicitation, confidentiality or similar
covenants, then the provisions contained in such agreement(s) with respect to
the scope (e.g., duration, territory, or prohibited activity) of such
restrictive covenants shall control (and thus prevail over Section 24(b)(i),
Section 24(b)(ii) and Section 24(b)(iii) herein), unless the Administrator
should determine otherwise. In any event, the Corporation shall retain the
forfeiture and recoupment rights provided in Section 24(a) in the event of a
violation of such restrictive covenants unless, and then only to the extent
prohibited by, or restricted under, Applicable Laws.

 

6



--------------------------------------------------------------------------------

(f) By accepting this Agreement, and without limiting the effect of Section 23
herein, the Participant consents to a deduction (to the extent permitted by
Applicable Law) from any amounts the Corporation or an Affiliate may owe the
Participant from time to time (including amounts owed to the Participant as
wages or other compensation, fringe benefits, or vacation pay, as well as any
other amounts owed to the Participant by the Corporation or an Affiliate), to
the extent of the amounts the Participant owes the Corporation pursuant to this
Agreement, including but not limited to this Section 24. Whether or not the
Corporation elects to make any set-off in whole or in part, if the Corporation
does not recover by means of set-off the full amount owed by the Participant
pursuant to this Agreement, the Participant agrees to immediately pay the unpaid
balance to the Corporation. Further, by executing and returning this Agreement
to the Corporation, the Participant acknowledges and agrees that (i) he has read
the Plan and this Agreement in its entirety; (ii) he has had the opportunity to
consult with legal counsel prior to execution of this Agreement; (iii) this
Agreement is valid and binding upon, and enforceable against, the Participant in
accordance with its terms, including, but not limited to, the restrictions
contained in this Section 24; and (iv) the consideration for this Agreement is
valuable and sufficient consideration.

IN WITNESS WHEREOF, this Agreement has been executed in behalf of the
Corporation and by the Participant on the day and year first above written.

 

    CHARLES & COLVARD, LTD.       By:           Title:     Attest:     By:      
    Title:           [Corporate Seal]           PARTICIPANT    
_________________________________________(SEAL)     Printed Name:
________________________

 

7



--------------------------------------------------------------------------------

CHARLES & COLVARD, LTD.

2008 STOCK INCENTIVE PLAN

Special Committee Restricted Stock Award Agreement

SCHEDULE A

VESTING CONDITIONS

Grant Date: February 23, 2009.

Number of Shares Subject to Award: ___________________ shares.

Restriction Period: The Shares subject to the Award shall vest and be earned, as
provided below, subject to the terms and conditions of the Plan and the
Agreement:

 

Date of Vesting

   Percentage of Shares Vested  

2/23/2010

   100 %

 

Schedule A-1